                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:                                 :       Chapter 11
                                       :
LA PALOMA GENERATING                   :       Case No. 16-12700 (CSS)
COMPANY, LLC, et al.,                  :       Jointly Administered
                                       :
                        Debtors.       :
__________________________________ :
Ad Hoc Group of Second Lien Creditors, :
                                       :
                        Appellant,     :
                                       :
        v.                             :       C. A. No. 17-1697-LPS
                                       :
La Paloma Generating Company, LLC,     :       BAP No. 17-44
et al.,                                :
                                       :
                        Appellees.     :
__________________________________ :
Ad Hoc Group of Second Lien            :
Creditors,                             :
                                       :
                        Appellant,     :
                                       :
        v.                             :       C. A. No. 19-17-LPS
                                       :
LNV Corporation,                       :       BAP No. 19-03
                                       :
                        Appellee.      :
__________________________________ :


                                 RECOMMENDATION

             At Wilmington this 5th day of February, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information
from counsel, to determine the appropriateness of mediation in these matters;

               WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

               Previously the parties requested mediation procedures for the Plan

Confirmation Appeal be suspended pending resolution of a related dispute. This

request was granted. On December 27, 2018, Judge Sontchi rendered a decision of

this dispute, referred to as the Intercreditor Decision. This was appealed on January 4,

2019. By Oral Order, counsel was directed to submit a joint letter regarding mediation

in relation to the Plan Confirmation Appeal and the Intercreditor Appeal. The parties

have since begun preliminary discussions concerning possible resolution of the appeals.

However, in light of the issues on both appeals, none of the parties feel that mediation

of the appeals would be productive. The parties involved in both appeals are financially

sophisticated and often involved in the distressed debt space. Each understands the

other’s positions with respect to the various issues on these appeals. Based on review

of the parties’ joint submission, this Court understands that should any resolution occur

it will likely be achieved directly among the parties.

       The parties also request that the following briefing schedule be entered regarding

the appeals:

       Deadline to file a motion to dismiss
       or otherwise determine an appeal
       (a dispositive motion)                            February 15, 2019

       Opposition to a dispositive motion                March 6, 2019

                                              2
      Reply Brief in support of dispositive            March 13, 2019
            motion

      Appellant’s opening briefs                       February 25, 2019

      Appellee’s answering briefs                      March 27, 2019

      Appellant’s reply brief                          April 10, 2019

The parties represented that concurrent with their joint submission requesting these

matters be removed from mandatory mediation, stipulations and requests for orders

extending the deadlines as set forth above were filed. Both stipulations were filed:

17-1697 LPS at D.I. 18 on January 22, 2019, with the order extending deadlines

entered on January 28, 2019 at D.I. 19; and 19-17 LPS filed on January 22, 2019 at D.I.

5, with Order extending deadlines entered at D.I. 6 on January 28, 2019.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), these appeals be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ requests, no objections to this

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D.

DEL. LR 72.1 are anticipated.

      Local counsel are obligated to inform out-of-state counsel of this Order.

                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                              3
